The following order has been entered on the motion filed on the 29th of March 2018 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 7th of June 2018."
Upon consideration of the petition filed by Defendant on the 24th of April 2018 in this matter for a writ of certiorari to review the order of the Superior Court, Durham County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 7th of June 2018."